1
     Elliot Gale (Bar #263326)
2    egale@gajplaw.com
     Joe Angelo (Bar #268542)
3    jangelo@gajplaw.com
     Gale, Angelo, Johnson, & Pruett, P.C.
4
     1430 Blue Oaks Blvd., Ste. 250
5    Roseville, CA 95747
     916-290-7778 ph
6    916-721-2767 fax
7
     Attorneys for Plaintiff
8    Matthew Herba
9
                                    UNITED STATES DISTRICT COURT
10
                 EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11
                                                         Civil Case No.: 2:19-CV-01410-WBS-CKD
12

13   MATTHEW HERBA,                                      ORDER
14                     Plaintiff,

15          v.
16   CAPITAL ONE BANK, N.A.
17
                       Defendant.
18

19
            Pursuant to the stipulation of the Parties, Capital One Bank (USA), N.A. is dismissed
20   with prejudice from the above-captioned action, and each party shall bear its own attorneys’
21   fees and costs.
22          IT IS SO ORDERED.
23

24    Dated: October 28, 2019
25

26

27

28




                                             [PROPOSED] ORDER -1-
